UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 PAUL MATHIESON,

         Plaintiff,
                v.                                          Civil Action No. 10-0125 (JDB)
 GENERAL COUNSEL FOR THE
 FEDERAL BUREAU OF PRISONS,

         Defendant.



                                  MEMORANDUM OPINION

       This matter is before the Court on defendant’s motion to dismiss. Because defendant

already has provided the relief plaintiff demands, this matter will be dismissed as moot.

                                       I. BACKGROUND

                             The BOP’s Inmate Grievance Procedure

       The Administrative Remedy Program is the means by which an inmate “seek[s] formal

review of an issue relating to any aspect of his[] own confinement.” 28 C.F.R. § 542.10(a).

Generally, “an inmate shall first present an issue of concern informally to staff, and staff shall

attempt to informally resolve the issue before an inmate submits a Request for Administrative

Remedy.” 28 C.F.R. § 542.13(a). If an informal resolution is not achieved, the inmate may

submit a formal written administrative remedy request within “20 calendar days following the

date on which the basis for the [r]equest occurred.” 28 C.F.R. § 542.14(a). If the inmate is not

satisfied with the Warden’s response at this first level of the process, he “may submit an [a]ppeal


                                                 -1-
to the Regional Director within 20 days of the date on which the Warden signed his response.”

28 C.F.R. § 542.15(a). “An inmate who is not satisfied with the Regional Director’s response

may submit an Appeal . . . to the General Counsel within 30 calendar days of the date the

Regional Director signed the response.” Id. Once a request or appeal is filed, “response shall be

made by the Warden . . . within 20 calendar days; by the Regional Director within 30 calendar

days; and by the General Counsel within 40 calendar days,” and staff “shall respond in writing to

all filed [r]equests or [a]ppeals.” 28 C.F.R. § 542.18.

                          Allegations of Plaintiff’s Amended Complaint1

       It appears that plaintiff, a federal prisoner, filed two administrative remedy requests (Nos.

537129-A1 and 547247-A1) which had reached the final stage of the process – appeal to the

BOP’s General Counsel. See Am. Compl. at 1. Because the General Counsel had not responded

to these appeals within the time limit set forth in 28 C.F.R. § 542.18, plaintiff brought this action

to compel responses. Id. at 1-2.

                                        II. DISCUSSION

       Defendant argues that this matter is subject to dismissal as moot because the General

Counsel has now issued final written decisions on both appeals and has mailed them to plaintiff.

Mem. of P. & A. in Supp. of Def.’s Mot. to Dismiss at 4-5; see id., Ex. C (Response to

Administrative Remedy Number 537129-A1 dated January 11, 2010) and Ex. D (Response to

Administrative Remedy Number 547247-A1 dated March 10, 2010). In addition, copies of these

responses are submitted as exhibits to defendant’s motion to dismiss.


       1
                 Although plaintiff expressly sought mandamus relief under 28 U.S.C. § 1361, he
labels his initial pleading as a “Complaint,” and identifies the parties as “Plaintiff” and
“Defendant.” See Compl. [Dkt. #1] at 1 (caption).

                                                 -2-
       Plaintiff counters that, although the General Counsel issued written responses, he failed

to serve him each original signed response. Pet.’s Resp. in Opp’n to Resp.’s Mot. to Dismiss at

2-5. Because 28 C.F.R. § 542.18 requires that “staff shall respond in writing to all filed . . .

appeals, it is implicit that a copy of such response would be required to be served upon the

person who filed the appeal.” Id. at 3-4 (emphasis in original) (internal quotation marks

omitted); see id. at 5-6, 8-9. Defendant’s failure to comply with the regulation, he asserts, is a

valid basis for denying the motion to dismiss, id. at 9-10, in order that the mandatory language of

28 C.F.R. § 542.18 is not rendered meaningless.

       “The mootness doctrine . . . limits federal courts to deciding ‘actual, ongoing

controversies.’” Clarke v. United States, 915 F.2d 699, 700-01 (D.C. Cir. 1990) (en banc)

(quoting Honig v. Doe, 484 U.S. 305, 317 (1988)); see U.S. CONST. art. III, § 2, cl. 1. “Even

where litigation poses a live controversy when filed, the [mootness] doctrine requires a federal

court to refrain from deciding it if ‘events have so transpired that the decision will neither

presently affect the parties’ rights nor have a more-than-speculative chance of affecting them in

the future.’” Clarke, 915 F.2d at 701 (quoting Transwestern Pipeline Co. v. FERC, 897 F.2d

570, 575 (D.C. Cir. 1990)).

       Although BOP staff “shall respond in writing to all filed Requests or Appeals,” 28 C.F.R.

§ 542.18, the regulation does not require that staff deliver this written response to the inmate in

any particular manner. Plaintiff offers no authority for the proposition that personal service is

mandatory. Furthermore, plaintiff does not deny that he has now received written responses to

each of his administrative remedy requests, either by having received copies previously by mail,

or along with his copy of defendant’s motion, or both. The Court identifies no meaningful relief


                                                 -3-
for plaintiff other than that which he already has received, and, therefore, deems this matter

moot. Defendant’s motion to dismiss will be granted. An Order accompanies this Memorandum

Opinion.



                                                                    /s/
                                                      JOHN D. BATES
                                                      United States District Judge
DATE: November 5, 2010




                                                -4-